Citation Nr: 0838482	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability to include a fungal infection, degenerative joint 
disease (DJD), pes planus and hallux valgus deformity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from December 1995 to June 
1996, with periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) at various times both 
prior to and subsequent to his active duty.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran asserts that his current bilateral foot 
conditions had their clinical onset during service.  The 
veteran reports sustaining lacerations to his feet during 
service in 1996 and developing fungal infections that 
eventually led to orthopedic problems.  

The RO has conducted searches for the veteran's service 
medical record; however, all of his records have not been 
located.  It appears that the last search was completed in 
September 2003.  The veteran asserts that because he did not 
retire from the Reserve until 2003, his records may now be at 
the National Personnel Records Center (NPRC).  The Board 
finds that additional measures are needed in order to obtain 
existing medical records or to reconstruct his service 
medical records.  

There is also a possibility that pertinent records can be 
obtained from secondary sources.  The veteran has submitted 
copies of service medical records which show treatment for 
infection of both feet in May 1996.  The record also contains 
an August 1996 radiological report from VA; however there are 
no clinical records associated with this X-ray report.    

The veteran has also reported being treatment at different 
times and places.  The January 2003 report of examination 
that was conducted prior to his retirement indicates that he 
reported sustaining a foot injury in Germany with subsequent 
treatment at VA.  

In a June 2003 medical statement, the veteran's private 
physician indicated that the veteran had reported treatment 
for his feet at a military facility in 2003.  In a statement 
in July 2003, the veteran reported receiving additional 
treatment for his feet when he was stationed in Texas during 
service in 1996.  

The Board finds that the RO/AMC should obtain a complete 
concise statement from the veteran regarding all treatment 
for his feet.  Thereafter, if his records have not been 
obtained from the NPRC, the RO/AMC should attempt to obtain 
records directly from the service department or VA facilities 
named by the veteran.  

A June 2003 statement from a private physician indicates that 
the veteran has chronic onychomycosis.  A VA examination was 
conducted in August 2003.  The examiner reported that the 
veteran's distal toenails were purple.  While the examiner 
commented on the etiology of the pes planus and DJD, she did 
not state whether he had any ongoing fungal infection, or if 
so, whether it was related to any inservice problem.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should take appropriate 
steps in order to request that the veteran 
provide detailed information concerning 
the circumstances of his treatment 
received for his foot injuries, such as 
dates and pertinent information related to 
treatment.  

2.  Thereafter, the RO/AMC should request 
the appropriate sources to verify the 
veteran's dates of service and the type of 
service during each period, i.e., whether 
it was active duty, ACDUTRA, or INACDUTRA.  
The RO/AMC should attempt to obtain copies 
of any service department record that 
would possibly shed light on the veteran's 
duty status during his time with the 
Reserve.  

3.  The RO/AMC should attempt to obtain 
all records of treatment for the claimed 
foot disorder that are not included in the 
claims file, including the 1996 records 
from the Buffalo, New York VA Medical 
Center (specifically clinical records 
associated with the X-ray study performed 
at that time), as well as the 2003 records 
from "Ft. Drum" and 1996 records from 
"Ft. Houston" medical facilities.  If 
records are not obtained, documentation of 
the attempts to obtain records should be 
associated with the claims folder.  

4.  The RO/AMC should make proper 
arrangements for the veteran's claims 
folder to be forwarded to the VA examiner 
who conducted the examination in August 
2003 (or, if unavailable, to another 
appropriate reviewer) in order to review 
the claims folder.  In an addendum, the 
examiner should provide opinion as to 
whether the veteran has a chronic fungal 
disorder, and if so, whether any currently 
diagnosed fungal disorder at least as 
likely as not than was not related to his 
military service?  A complete rational for 
any opinion expressed should be included 
in the report.  If the reviewer deems 
re-examination necessary, this should be 
done.  

5.  After all indicated development has 
been completed, the RO/AMC should review 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



